RENDERED: JULY 23, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0233-MR

MARGARET A. WILLIS                                                 APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE ANN BAILEY SMITH, JUDGE
                        ACTION NO. 16-CI-004795


CHRISTIAN CARE COMMUNITIES;                                         APPELLEES
RAY DICKISON; MARK WITT; AND
CHIQUITA BOOKER


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND TAYLOR, JUDGES.

GOODWINE, JUDGE: Margaret A. Willis (“Willis”) brought a pro se action

against her landlord seeking recovery for symptoms of prolonged carbon monoxide

exposure she alleges occurred in her apartment. The Jefferson Circuit Court

granted summary judgment in favor of Christian Care Communities, Chiquita

Booker, Mark Witt, and Ray Dickison (collectively “Christian Care”) due to
Willis’ failure to retain a medical expert to testify regarding causation. Willis

appealed. After careful review, finding no error, we affirm.

             Willis lived in an apartment in Chapel House, a senior living

community, in Louisville. At Chapel House, individuals live independently but

have access to advanced-care options, community activities, and other amenities.

It is owned and operated by Christian Care Communities.

             On September 30, 2016, Willis filed a pro se civil complaint against

Christian Care asserting various causes of action to recover damages for injuries

she claimed were caused by prolonged exposure to carbon monoxide in her

apartment. She claimed she was exposed to persistent levels of carbon monoxide

due to exhaust from the flue of her building’s gas boiler and exhaust created by the

building’s gas-powered clothes dryers. Willis claims her exposure caused her to

develop Parkinsonian tremors.

             More than a year after filing her complaint and after being granted

numerous continuances, Willis identified for the first time a potential expert

witness, David G. Penney, Ph.D., who might testify on her behalf as an expert in

carbon monoxide toxicology. Willis advised the court that “Dr. Penney has made

the causal connection between carbon monoxide exposure and physical damage

done.” Record at 146. Willis claimed she paid Dr. Penney $1,200 to provide this

opinion, but he sent her insufficient documentation that was not what they had


                                         -2-
agreed upon. She also claimed he would not return her numerous follow-up phone

calls and voicemails. She cites Dr. Penney’s misrepresentation as the reason why

she lacks funds to retain another expert to testify regarding causation in this case.

             On May 18, 2018, Christian Care moved for summary judgment

arguing Willis had not and could not produce sufficient evidence of causation to

support her claims. Specifically, Christian Care argued summary judgment was

required because Willis had not disclosed an expert to testify that her alleged

Parkinsonian tremors were caused by exposure to carbon monoxide.

             In response to the motion, Willis argued summary judgment was

premature because discovery was ongoing and expert witnesses were not required

to be disclosed at that time. She requested a continuance and requested the motion

for summary judgment not be ruled on, so she could get Dr. Penney’s report

making the causal connection between her carbon monoxide exposure in her

apartment and her Parkinsonian tremors.

             The circuit court denied Christian Care’s motion for summary

judgment, finding Dr. Penney’s supposed opinion, when viewed in a light most

favorable to Willis, was sufficient to show a genuine issue of material fact

precluding summary judgment. However, the circuit court expressed its

skepticism as to whether Dr. Penney actually agreed to testify as an expert witness

at trial. The circuit court ordered Willis to produce, within thirty days, an


                                          -3-
amended, sworn answer to Christian Care’s interrogatory seeking identification of

expert witnesses under CR1 26.02. The court made clear that Christian Care could

renew its motion for summary judgment if Willis failed to comply with its order.

                Willis failed to comply with the circuit court’s order to answer

Christian Care’s interrogatory identifying expert witnesses. Instead, Willis sought

another extension of time to obtain an expert. The circuit court ordered her to

identify an expert who would testify at trial on the issue of causation by January

31, 2019. Willis also failed to comply with that order.

                On February 14, 2019, Christian Care renewed its motion for

summary judgment based on Willis’ failure to comply with the circuit court’s

orders to identify an expert witness who would testify at trial regarding medical

causation. Willis argued there was ample evidence to make a causal connection

between the levels of carbon monoxide in her apartment and her symptoms. She

also asserted that res ipsa loquitor applied to allow the jury to infer causation

without expert testimony.

                On January 16, 2020, the circuit court granted Christian Care’s

renewed motion for summary judgment and dismissed the complaint with

prejudice. The circuit court found Willis was required to provide expert testimony

to prove exposure to carbon monoxide by Christian Care caused her injuries.


1
    Kentucky Rules of Civil Procedure.

                                            -4-
Willis was given more than three years to locate an expert on causation and failed

to, so the court concluded it would be impossible for Willis to produce evidence at

trial warranting a judgment in her favor. This appeal followed.

               On appeal, Willis argues: (1) she was not yet required to disclose a

causation expert; (2) res ipsa loquitor is applicable to this case because there was

sufficient circumstantial evidence to make a causal connection without an expert

witness; (3) learned treatises could have proven causation; and (4) there was

misrepresentation and misconduct on the part of Christian Care and Dr. Penney.

“A trial court’s decision to grant summary judgment for insufficient evidence is to

be reviewed de novo on appeal.” Ashland Hospital Corporation v. Lewis, 581

S.W.3d 572, 577 (Ky. 2019).

               Before addressing the merits of Willis’ appeal, we must address

Christian Care’s assertion that Willis failed to include specific citations to the

record as required by CR 76.12(4)(c)(v). Although Willis filed her brief pro se,

“we have every reason to expect the briefs filed by pro se appellate advocates to

demonstrate a good faith attempt to comport with CR 76.12, our rule for

preparing briefs.” Hallis v. Hallis, 328 S.W.3d 694, 698 (Ky. App. 2010) (citing

Louisville and Jefferson Cty. Metro. Sewer Dist. v. Bischoff, 248 S.W.3d 533, 537

(Ky. 2007)).




                                          -5-
              Willis’ failure to comply with CR 76.12 hinders our ability to review

her arguments. See Hallis, 328 S.W.3d at 695-97. “Our options when an appellate

advocate fails to abide by the rules are: (1) to ignore the deficiency and proceed

with the review; (2) to strike the brief or its offending portions, CR 76.12(8)(a); or

(3) to review the issues raised in the brief for manifest injustice only[.]” Hallis,

328 S.W.3d at 696 (citation omitted). Willis failed to include specific citations to

the record. Because Willis’ arguments fail on the merits, we elect to ignore the

deficiency and proceed with our review.2

              First, expert testimony was required to prove medical causation of

Willis’ alleged injuries. Christian Care likens this case to medical malpractice

cases in which plaintiffs are generally required to introduce expert medical

testimony to prove causation. Although this is clearly not a medical negligence

case, it is similar in that “proof of causation requires the testimony of an expert

witness because the nature of the inquiry is such that jurors are not competent to

draw their own conclusions from the evidence without the aid of such expert

testimony.” Baylis v. Lourdes Hosp., Inc., 805 S.W.2d 122, 124 (Ky. 1991) (citing

Jarboe v. Harting, 397 S.W.2d 775 (Ky. 1965); Johnson v. Vaughn, 370 S.W.2d


2
 Willis filed a motion for extension of time to file her reply brief. In response to said motion,
Christian Care moved our Court to strike a portion of Willis’ motion titled “In Camera Section”
because it raised unfounded, new accusations. Willis did not respond to Christian Care’s motion.
By order dated March 17, 2021, the Court sustained Willis’ motion for extension of time to file
her reply brief but passed Christian Care’s motion to the merits panel for disposition. We have
addressed this motion via a separate order to be entered contemporaneously with this Opinion.

                                              -6-
591 (Ky. 1963)). However, “[a]s an exception to the general

rule, expert testimony is not necessary ‘where the common knowledge or

experience of laymen is extensive enough to recognize or infer negligence from the

facts.’” Baylis, 805 S.W.2d at 124, n.3 (quoting Jarboe, 397 S.W.2d at

778; Meiman v. Rehabilitation Center, Inc., 444 S.W.2d 78 (Ky. 1969); Maggard

v. McKelvey, 627 S.W.2d 44 (Ky. App. 1981)).

                Here, the general rule applies. Testimony from a medical expert on

the element of causation was required because laymen do not have extensive

knowledge of any possible link between prolonged carbon monoxide exposure and

Parkinsonian tremors. Willis argues a note from her treating physician, Dr. James

McKiernan, is sufficient, but it merely states Willis’ Parkinsonian tremors may be

related to carbon monoxide exposure. Willis also argued her own recollection of

visits to her general practitioner, Kimberly Brumleve, were sufficient to prove

causation. This purported evidence is insufficient under Jarboe, which requires

medical testimony “that the causation is probable and not merely possible.”

Jarboe, 397 S.W.2d at 778.

                Furthermore, Willis argues “learned treatises” negate the need for an

expert witness in this case. However, Willis’ interpretation of the use of learned

treatises is incorrect. KRE3 803(18) provides as an exception to the hearsay rules:


3
    Kentucky Rules of Evidence.

                                           -7-
                To the extent called to the attention of an expert witness
                upon cross-examination or relied upon by the expert
                witness in direct examination, statements contained in
                published treatises, periodicals, or pamphlets on a subject
                of history, medicine, or other science or art, established
                as a reliable authority by the testimony or admission of
                the witness or by other expert testimony or by judicial
                notice. If admitted, the statements may be read into
                evidence but may not be received as exhibits.

The rules of evidence allow “learned treatises” to be read into evidence by expert

witnesses. Thus, they cannot aid her in proving causation in this case without an

expert witness.

                Second, the trial court did not abuse its discretion in determining

Willis had sufficient time to identify an expert witness before granting summary

judgment in favor of Christian Care. Willis argues because there was no trial date

set, she was not required to disclose expert witnesses. Her argument relies upon an

unpublished Kentucky case4 and a United States Sixth Circuit Court of Appeals

case,5 neither of which are relevant to this case.

                “A trial court is granted wide latitude in managing its docket and

discovery deadlines.” Love v. Walker, 423 S.W.3d 751, 758 (Ky. 2014). “The trial

court’s determination that a sufficient amount of time has passed and that it can




4
 Ries v. Oliphant, No. 2011-CA-000100-MR, 2017 WL 242714 (Ky. App. Jan. 20,
2017), discretionary review granted (Feb. 7, 2018), rev’d, 568 S.W.3d 336 (Ky. 2019).
5
    Vance By and Through Hammons v. United States, 90 F.3d 1145 (6th Cir. 1996).

                                              -8-
properly take up the summary judgment motion for a ruling is reviewed for an

abuse of discretion.” Blankenship v. Collier, 302 S.W.3d 665, 668 (Ky. 2010).

             Here, Willis had “a sufficient opportunity for discovery” as the circuit

court granted her numerous continuances over the course of three years to allow

her more time to identify a medical causation expert. Love, 423 S.W.3d at 758.

The circuit court was generous and provided Willis ample opportunity to identify a

causation expert, and Willis continually failed to comply with the court’s orders to

do so. Thus, the circuit court did not abuse its discretion in determining that it

could properly take up Christian Care’s motion for summary judgment.

             Third, there is no proof to support Willis’ speculative and unpreserved

claims of misrepresentation and fraud. For the first time on appeal, Willis argues

Christian Care and Dr. Penney engaged in misrepresentation and misconduct that

warrant reversal. She claims Christian Care continually misrepresented the case by

wrongfully stating her claim was for Parkinson’s disease instead of Parkinsonian

tremors or Secondary Parkinsonism. She argues Dr. Penney “took her money and

ran.” Appellant’s Brief at 7. Willis further claims “[t]here may be sufficient

evidence that Penney was paid off by the opposing side.” Id.

             Christian Care asserts Willis failed to preserve this argument. CR

76.12(4)(c)(v) requires appellate briefs contain “at the beginning of the argument a

statement with reference to the record showing whether the issue was properly


                                          -9-
preserved for review and, if so, in what manner.” The purpose of this rule is that

we “can be confident the issue was properly presented to the trial court and

therefore, is appropriate for our consideration.” Oakley v. Oakley, 391 S.W.3d 377,

380 (Ky. App. 2012).

             “It is axiomatic that a party may not raise an issue for the first time on

appeal.” Sunrise Children’s Services, Inc. v. Kentucky Unemployment Ins.

Comm’n, 515 S.W.3d 186, 192 (Ky. App. 2016) (citation omitted). “As this Court

has stated on numerous occasions, ‘appellants will not be permitted to feed one can

of worms to the trial judge and another to the appellate court.’” Elery v.

Commonwealth, 368 S.W.3d 78, 97 (Ky. 2012) (quoting Kennedy v.

Commonwealth, 544 S.W.2d 219, 222 (Ky. 1976), overruled on other grounds

by Wilburn v. Commonwealth, 312 S.W.3d 321 (Ky. 2010)). As this argument is

not properly before us and Willis does not request review for palpable error under

CR 61.02, we decline to address this argument.

             For the foregoing reasons, we affirm the judgment of the Jefferson

Circuit Court.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

Margaret A. Willis, pro se                 Ronald G. Sheffer
Louisville, Kentucky                       Joseph P. Mankovich
                                           Louisville, Kentucky


                                         -10-